Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 09/22/2022. In the instant amendment, claims 1, 10-11, 13-14, 16 and 20 were amended; claims 8-9 are cancelled; claims 1, 14 and 16 are independent claims. Claims 1-7 and 10-20 are pending in this application. THIS ACTION IS MADE FINAL. 

Response to Arguments
The 35 U.S.C. 101 rejection to claims 1-13 and 16-20 has been withdrawn as per amendment filed 09/22/2022. 
Applicant’s arguments in the instant Amendment, filed on 09/22/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (page 12) that Mehedy only stores the respective key fragments with the encrypted file. Mehedy fails to disclose “a blockchain node to store a ledger that records permission information” as recited in claim 1. 
The Examiner respectfully disagrees with the applicant. Applicant’s specification is silent as to what exactly permission information refers to. Mehedy discloses a first storage node to store off-chain data and a second storage node to request the off-chain data and a permissioned blockchain node which features a distributed, decentralized peer-to-peer architecture that manages user roles and permissions. The system is used to store a ledger that records permission information of the off-chain data (See Mehedy, 310, FIG 3; [0006]-[0008], [0021] and [0049]). 
Applicant argues that on (page 12) that Shafagh does not disclose that the IoT gateway transmits the off-chain data (or relays) data transmission and reception) by referring to the permission information. Shafagh does not disclose that the access permissions are stored in the blockchain, the distributed ledger, or the like. 
The Examiner respectfully disagrees with the applicant. Applicant’s specification is silent as to what exactly a permission refers to. Shafagh was used in combination with Mehedy to disclose an IoT gateway [hub] to relay data transmission and reception between a first storage node and second storage node by referring to access permissions (See Shafagh, Section 3.2, pages 3-4 Under Section Data Plane and FIG 3)
Applicant’s arguments (page 12): Additionally, as to dependent claims 2-7, 10-13, 15 and 17-20, the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 14 and 16 and are therefore distinguished from the cited art at least by virtue or allowable at least based on their additionally recited patentable subject matter. 
The Examiner respectfully submits that the dependent claims 2-7, 10-13, 15 and 17-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and response presented to the argument for their respective base claims, and the reference applied to the claims 2-7, 10-13, 15 and 17-20.

Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al (“Mehedy,” US 20190342084) in view of Shafagh et al (“Shafagh,” “Towards Blockchain-based Auditable Storage and Sharing of IoT Data,” CCSW ’17, ACM, November 14, 2017, Pages 1-6). 

Regarding claim 1, Mehedy discloses an off-chain data sharing system comprising:
a first storage node to store off-chain data; (Mehedy, [0006]-[0008] describes a first storage node to store off-chain data)
a second storage node to request the off-chain data; (Mehedy, [0006]-[0008], [0024], [0052], describes a second storage node to request the off-chain data)
a blockchain node to store a ledger that records permission information of the off-chain data; (Mehedy, [0006]-[0008], [0021], [0049], describes a blockchain node to store a ledger that records permission information of the off-chain data) and
wherein the first storage node. the second storage node, the blockchain node are implemented by using one or more hardware processors, (Mehedy, [0006]-[0008], [0021], [0049] and [0073] describes a first storage node and second storage node and blockchain node implemented by using one or more processors)
Mehedy fails to explicitly disclose a data stream hub (DSH) to relay data transmission and reception between the first storage node and the second storage node by referring to the permission information; wherein the data stream hub is configured to receive a request for off-chain data stored in the first storage node from the second storage node, and to check whether the second storage node has a permission for the off-chain data by referring to the permission information, wherein the second storage node is absent of information about network address of the first storage node, wherein the first storage node. the second storage node, the blockchain node and data stream hub are implemented by using one or more hardware processors.
However, in an analogous art, Shafagh discloses a data stream hub (DSH) to relay data transmission and reception between a first storage node and a second storage node by referring to a permission information, (Shafagh in Section 3.2 Pages 3-4 Under Section Data Plane, a data stream hub (HSB) (See FIG 3: Data streams are chucked at pre-defined lengths, compressed and encrypted. To lookup a record, a local index maps the key of the record to the chunk key and Subheader Data Storage on Page 3, an IoT gateway (hub) serves as an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer. The gateway can serve as a cache of recent data items for on the gateway hosted apps and could as well be queries by services in network proximity to the IoT gateway. Current IoT apps, first push all new data to the cloud and then fetch them again for presentation. Storage nodes are to follow the protocol correctly, for example with regards to enforcing access permissions). 
wherein the data stream hub is configured to receive a request for off-chain data stored in the first storage node from the second storage node, and to check whether the second storage node has a permission for the off-chain data by referring to the permission information, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes wherein the data stream gateway [hub] is configured to receive a request for the off-chain data stored in the first storage node from the second storage node, and to check whether the second storage node has a permission for the off-chain data by referring to the permission information)
wherein the second storage node is absent of information about network address of the first storage node, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the second storage node is absent of information about network address of the first storage node)
and data stream hub are implemented by using one or more hardware processors, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes and the data stream hub; Section 2.2, Page 2 describes hardware in an IoT device with a CPU)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include a data stream hub (DSH) to relay data transmission and reception between a first storage node and a second storage node by referring to a permission information; wherein the data stream hub is configured to receive a request for off-chain data stored in the first storage node from the second storage node, and to check whether the second storage node has a permission for the off-chain data by referring to the permission information, wherein the second storage node is absent of information about network address of the first storage node, wherein the first storage node. the second storage node, the blockchain node and data stream hub are implemented by using one or more hardware processors. One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 2, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the data stream hub relays the data transmission and reception only when there is a request for the off-chain data from the second storage node. (Shafagh in Section 3.2 Pages 3-4 Under Section Data Plane, a data stream hub (HSB) (See FIG 3: Data streams are chucked at pre-defined lengths, compressed and encrypted. To lookup a record, a local index maps the key of the record to the chunk key and Subheader Data Storage on Page 3, an IoT gateway (hub) serves as an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer. The gateway can serve as a cache of recent data items for on the gateway hosted apps and could as well be queries by services in network proximity to the IoT gateway. Current IoT apps, first push all new data to the cloud and then fetch them again for presentation. Storage nodes are to follow the protocol correctly, for example with regards to enforcing access permissions; Page 3 also describes for any request to retrieve data, the storage node first checks [requests] the blockchain for access rights; Page 4, Left Column, the data itself is stored off-chain and only its identifier (i.e. hash pointer) is included in the blockchain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub relays the data transmission and reception only when there is a request for the off-chain data from the second storage node. One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 
Regarding claim 3, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the data stream hub is a node included in a blockchain network, to which the blockchain node belongs, and accesses the permission information through a DSH-node, which is a node subordinate to the data stream hub, (Shafagh, Sections 3.1-3.2, Pages 3-4 describes a data stream gateway is a node included in a blockchain network, to which the blockchain node belongs, and access the permission information through the data stream gateway node which is a node subordinate to the data stream hub).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub is a node included in a blockchain network, to which the blockchain node belongs, and accesses the permission information through a DSH-node, which is a node subordinate to the data stream hub. One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 4, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the data stream hub is a node included in a blockchain network, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes wherein the data stream gateway [hub] is a node included in the a blockchain network)
to which the blockchain node belongs, and to distributed-store the ledger, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes to which the blockchain node belongs, and to distributed store the ledger)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub is a node included in a blockchain network, to which the blockchain node belongs, and to distributed-store the ledger. One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 5, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the blockchain node is a node subordinate to the first storage node, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes wherein the blockchain node is a node subordinate to the first storage node)
and to record a transaction of the off-chain data stored within the first storage node within the ledger, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes and to record a transaction of the off-chain data stored within the first storage node within the ledger)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the blockchain node is a node subordinate to the first storage node, and to record a transaction of the off-chain data stored within the first storage node within the ledger.  One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 6, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the first storage node is arranged within a first secure network where connection to a device outside the first secure network is blocked except for the data stream hub, (Shafagh, Sections 2.3-3.2, Pages 2-4, describes wherein the first storage node is arranged within a first secure network where connection to a device outside the first secure network is revoked [blocked] except for the data stream gateway [hub]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the first storage node is arranged within a first secure network where connection to a device outside the first secure network is blocked except for the data stream hub.  One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 10, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the data stream hub is a node included in a blockchain network, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the data stream gateway [hub] is a node included in a blockchain network)
to which the blockchain node belongs, and the data stream hub is configured to access the permission information through a DSH-node, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe to which the blockchain node belongs, and the data stream hub is configured to access the permission information through a DSH-node)
which is a node subordinate to the data stream hub; (Shafagh, Sections 2.3-3.2, Pages 2-4 describe which is a node subordinate to the data stream gateway [hub]) and
the second storage node is configured to be confirmed to have the permission for the off-chain data, to perform a first operation of requesting the off-chain data to the first storage node, a second operation of receiving the off-chain data from the first storage node, and a third operation of transmitting the off-chain data to the second storage node, and to record at least one transaction of the first operation, the second operation and the third operation in the ledger using the DSH-node (Shafagh, Sections 2.3-3.2, Pages 2-4 describe the second storage node is configured to be confirmed to have the permission for the off-chain data, to perform a first operation of requesting the off-chain data to the first storage node, a second operation of receiving the off-chain data from the first storage node, and a third operation of transmitting the off-chain data to the second storage node, and to record at least one transaction of the first operation, the second operation and the third operation in the ledger using the DSH-node)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub is a node included in a blockchain network, to which the blockchain node belongs, and the data stream hub is configured to access the permission information through a DSH-node, the second storage node is configured to be confirmed to have the permission for the off-chain data, to perform a first operation of requesting the off-chain data to the first storage node, a second operation of receiving the off-chain data from the first storage node, and a third operation of transmitting the off-chain data to the second storage node, and to record at least one transaction of the first operation, the second operation and the third operation in the ledger using the DSH-node.  One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 13, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Shafagh further discloses wherein the data stream hub is configured to: provide a public key of the second storage node to the first storage node; receive the off-chain data encrypted with the public key of the second storage node from the first storage node; and transmit the encrypted off-chain data to the second storage node,  (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the data stream hub is configured to: provide a public key of the second storage node to the first storage node; receive the off-chain data encrypted with the public key of the second storage node from the first storage node; and transmit the encrypted off-chain data to the second storage node)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub is a node included in a blockchain network, to which the blockchain node belongs, and the data stream hub is configured to access the permission information through a DSH-node, the second storage node is configured to be confirmed to have the permission for the off-chain data, to perform a first operation of requesting the off-chain data to the first storage node, a second operation of receiving the off-chain data from the first storage node, and a third operation of transmitting the off-chain data to the second storage node, and to record at least one transaction of the first operation, the second operation and the third operation in the ledger using the DSH-node.  One would have been motivated to provide an intermediate storage node at the front of the storage layer. The gateway can push the chunks in a FIFO principle into the storage layer (Shafagh, Section 3.2, Pages 3-4). 

Regarding claim 14, Mehedy discloses a method of sharing off-chain data using a computing device, the method comprising:
receiving a request for transmission of off-chain data stored in a first storage node from a second storage node; (Mehedy, [0006]-[0008], [0024], [0052], describes receiving a request for transmission of off-chain data stored in a first storage node from a second storage node)
querying whether a transaction that the second storage node has the off-chain data permission exists in a ledger, in which permission information of the off-chain data is distributed and stored through the blockchain; (Mehedy, [0006]-[0008], [0021], [0046] [0049], describes querying whether a transaction that the second storage node has the off-chain data permission exists in a ledger, in which permission information of the off-chain data is distributed and stored through the blockchain)
receiving the off-chain data when it is confirmed that the second storage node has the off-chain data permission as a result of the querying; (Mehedy, [0006]-[0008], [0021], [0024], [0046], [0049] and [0052] receiving the off-chain data when it is confirmed that the second storage node has the off-chain data permission as a result of the querying) and
delivering the received off-chain data to the second storage node, (Mehedy, [0006]-[0008], [0021], [0024], [0046], [0049] and [0052] describe delivering the received off-chain data to the second storage node)
Mehedy fails to explicitly disclose requesting the off-chain data from the first storage node; wherein the second storage node is absent of information about network address of the first storage nodes. 
However, in an analogous art Shafagh discloses requesting the off-chain data from the first storage node; (Shafagh, Sections 2.3-3.2, Pages 2-4 describe requesting the off-chain data from the first storage node)
wherein the second storage node is absent of information about network address of the first storage nodes, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the second storage node is absent of information about network address of the first storage node)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include requesting the off-chain data from the first storage node; wherein the second storage node is absent of information about network address of the first storage nodes.  One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)

Regarding claim 15, Mehedy and Shafagh disclose the off-chain data sharing method of claim 14. 
Mehedy further discloses wherein the first storage node records a transaction sharing the off-chain data with the second storage node through a blockchain node subordinate to the first storage node in the ledger; (Mehedy, [0006]-[0008], [0026]-[0030], describe wherein the first storage node records a transaction sharing the off-chain data with the second storage node through a blockchain node subordinate to the first storage node in the ledger) and
the computing device accesses the ledger through a blockchain node subordinate to the computing device, (Mehedy, [0006]-[0008], [0026]-[0030], describes the computing device accesses the ledger through a blockchain node subordinate to the computing device)

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al (“Mehedy,” US 20190342084) in view of Shafagh et al (“Shafagh,” “Towards Blockchain-based Auditable Storage and Sharing of IoT Data,” CCSW ’17, ACM, November 14, 2017, Pages 1-6) and further in view of Kamijoh et al (“Kamijoh,” US 20200110812). 

Regarding claim 16, Mehedy discloses an off-chain data sharing system
comprising:
a blockchain node to store a ledger that records permission information of off-
chain data; (Mehedy, [0006]-[0008], [0021], [0049], describes a blockchain node to store
a ledger that records permission information of the off-chain data)
permission information; and the second data stream hub arranged external to the
secure network.
	wherein the first storage nodes, the blockchain node, are implemented by using one or more hardware processors, (Mehedy, [0006]-[0008], [0021], [0049] and [0073] describes a first storage node and second storage node and blockchain node implemented by using one or more processors)
Mehedy fails to explicitly disclose a first data stream hub arranged within a secure network of a first storage nodes; and a chunk of the off-chain data; and wherein the second storage node is absent of information about network address of the first storage nodes, wherein the first data stream hub is implemented by using one or more hardware processors. 
However, in an analogous art, Shafagh discloses a first data stream hub
arranged within a secure network of a first storage nodes; (Shafagh, Sections 2.3-3.2,
Pages 2-4 describe a first data stream hub arranged within a secure network of a first
storage nodes)
and a chunk of the off-chain data; (Shafagh, Sections 2.3-3.2, Pages 2-4, describe wherein the off-chain data sharing system further comprises an a chunk of off-chain data)
and wherein the second storage node is absent of information about network address of the first storage nodes, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the second storage node is absent of information about network address of the first storage node)
wherein the first data stream hub is implemented by using one or more hardware processors, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes and the data stream hub; Section 2.2, Page 2 describes hardware in an IoT device with a CPU)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include a first data stream hub arranged within a
secure network of a first storage nodes, and wherein the second storage node is absent of information about network address of the first storage nodes, wherein the first data stream hub is implemented by using one or more hardware processors. One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)
Mehedy and Shafagh fail to explicitly disclose and to determine whether to
transmit the off-chain data to a second data stream hub requesting the off-chain data by
referring to the permission information; second storage nodes configured to distributed store the second data stream hub; and the second data stream hub arranged
external to the secure network, wherein the second data stream hub is implemented by using one or more hardware processors.
However, in an analogous art, Kamijoh discloses and to determine whether to
transmit off-chain data to a second data stream hub requesting off-chain data by
referring to permission information and a second data stream hub arranged external to
a secure network, (Kamijoh, [0006]-[0010)], [0062]-[0063], [0099], FIG 6D describes and
to determine whether to transmit a off-chain data to a second data stream hub
requesting a off-chain data by referring to a permission information and a second data
stream hub arranged external to a secure network; also see [0078]-[0087]).
second storage nodes configured to distributed store the second data stream hub (Kamijoh, [0006]-[0010], [0033], [0099], describes second storage nodes configured to distributed store the second data stream hub)
wherein the second data stream hub is implemented by using one or more hardware processors, (Kamijoh, [0006]-[0010)], [0062]-[0063], [0099], [0115], FIG 6D describes wherein the second data stream hub is implemented by using one or more hardware processors)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kamijoh with the method and system of Mehedy and Shafagh to include and to determine whether to transmit the off-chain data to a second data stream hub requesting the off-chain data by referring to the permission information; second storage nodes configured to distributed store the second data stream hub; and the second data stream hub arranged external to the secure network, wherein the second data stream hub are implemented by using one or more hardware processors. One would have been motivated to provide a decentralized database such as a blockchain in which reliability information of external sources may be stored within a database on a blockchain ledger (Kamijoh, [0001)).

Regarding claim 17, Mehedy, Shafagh and Kamijoh disclose the off-chain data sharing system of claim 16. 
Mehedy further discloses wherein the first storage nodes comprise a first storage node A and a first storage node B to receive and store original off-chain data from a client arranged within the secure network; (Mehedy, [0006]-[0008], [0066], [0042], [0033], describe wherein the first storage nodes comprise a first storage node A and a first storage node B to receive and store original off-chain data from a client arranged within the secure network) and
Shafagh further discloses the first storage node A to request at least one public key of the first storage node B from the first data stream hub, and to use the at least one public key received according to the request to chunk the original off-chain data, (Shafagh, Page 3, Left Column, Section 3. System Design, Section 3.1, Right Column, Under Access control and Key Management,  Pages 4-6, describe the first storage node A to request at least one public key of the first storage node B from the first data stream hub, and to use the at least one public key received according to the request to chunk the original off-chain data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include the first storage node A to request at least one public key of the first storage node B from the first data stream hub, and to use the at least one public key received according to the request to chunk the original off-chain data.  One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)

Regarding claim 18, Mehedy, Shafagh and Kamijoh disclose the off-chain data sharing system of claim 16. 
Mehedy further discloses wherein the blockchain node is a node subordinate to each of the first storage nodes, and the blockchain node is configured to record a transaction for the off-chain data stored in the first storage node in the ledger, (Mehedy, [0006]-[0008], [0021], [0049], describes wherein the blockchain node is a node subordinate to each of the first storage nodes, and the blockchain node is configured to record a transaction for the off-chain data stored in the first storage node in the ledger)

Regarding claim 19, Mehedy, Shafagh and Kamijoh disclose the off-chain data sharing system of claim 16. 
Shafagh further discloses secure network exceptionally allows data transmission and reception between the first data stream hub (Shafagh, Sections 2.3-3.2, Pages 2-4 describe secure network exceptionally allows data transmission and reception between the first data stream hub)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include secure network exceptionally allows data transmission and reception between the first data stream hub.  One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)
Kamijoh further discloses wherein the secure network is an internal network of a first organization; the second data stream hub is arranged within an internal network of a secure network of a second organization different from the first organization; and the second data stream hub (Kamijoh, [0033], [0062], [0125], [0099] describe wherein the secure network is an internal network of a first organization; the second data stream hub is arranged within an internal network of a secure network of a second organization different from the first organization; and the second data stream hub)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kamijoh with
the method and system of Mehedy and Shafagh to include wherein the secure network is an internal network of a first organization; the second data stream hub is arranged within an internal network of a secure network of a second organization different from the first organization; and the secure network exceptionally allows data transmission and reception between the first data stream hub and the second data stream hub.  One would have been motivated to provide a decentralized database such as a blockchain in which reliability information of external sources may be stored within a database on a blockchain ledger (Kamijoh, [0001]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al (“Mehedy,” US 20190342084) in view of Shafagh et al (“Shafagh,” “Towards Blockchain-based Auditable Storage and Sharing of IoT Data,” CCSW ’17, ACM, November 14, 2017, Pages 1-6) and further in view of Kamijoh et al (“Kamijoh,” US 20200110812).

Regarding claim 7, Mehedy and Shafagh disclose the off-chain data sharing system of claim 6. 
Mehedy and Shafagh fail to explicitly disclose wherein the first storage node is arranged within the first secure network of a first organization; the second storage node is arranged within a second secure network of a second organization different from the first organization; and the data stream hub is arranged external to the first secure network of the first organization, and arranged external to the second secure network of the second organization. 
However, in an analogous art, Kamijoh discloses wherein a first storage node is arranged within a first secure network of a first organization; a second storage node is arranged within a second secure network of a second organization different from a first organization; and a data stream hub is arranged external to a first secure network of a first organization, and arranged external to a second secure network of a second organization (Kamijoh, [0006]-[0010], [0033], [0047], [0065],. FIG 6D, [0099] describe wherein a first storage node is arranged within a first secure network of a first organization; a second storage node is arranged within a second secure network of a second organization different from a first organization; and a data stream hub is arranged external to a first secure network of a first organization, and arranged external to a second secure network of a second organization). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kamijoh with
the method and system of Mehedy and Shafagh to include wherein a first storage node is arranged within a first secure network of a first organization; a second storage node is arranged within a second secure network of a second organization different from a first organization; and a data stream hub is arranged external to a first secure network of a first organization, and arranged external to a second secure network of a second organization.  One would have been motivated to provide a decentralized database such as a blockchain in which reliability information of external sources may be stored within a database on a blockchain ledger (Kamijoh, [0001]). 

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al (“Mehedy,” US 20190342084) in view of Shafagh et al (“Shafagh,” “Towards Blockchain-based Auditable Storage and Sharing of IoT Data,” CCSW ’17, ACM, November 14, 2017, Pages 1-6) and further in view of Kamijoh et al (“Kamijoh,” US 20200110812).

Regarding claim 11, Mehedy and Shafagh disclose the off-chain data sharing system of claim 1. 
Mehedy further discloses and to transmit a failure message to the second storage node when the signature fails authentication, (Mehedy, [0048], [0060], [0066], [0043]-[0047], describe and to transmit a failure message to the second storage node when the signature fails authentication)
Shafagh further discloses wherein a received request includes a signature generated using a secret key to which a second storage node belongs; and a data stream hub is configured to store a public key and to authenticate a signature of a received request using a public key, (Shafagh, Sections 2.3-3.2, Pages 2-4 describes wherein a received request includes a signature generated using a secret key to which a second storage node belongs; and a data stream hub is configured to store a public key and to authenticate a signature of a received request using a public key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein a received request includes a signature generated using a secret key to which a second storage node belongs; and a data stream hub is configured to store a public key and to authenticate a signature of a received request using a public key.  One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)
	Mehedy and Shafagh fail to explicitly disclose of an organization and of the organization. 
However, in an analogous art, Kamijoh discloses of an organization and of the organization. (Kamijoh, [0006]-[0010], [0033], [0047], [0065],. FIG 6D, [0099]
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kamijoh with
the method and system of Mehedy and Shafagh to include of an organization and of the organization.  One would have been motivated to provide a decentralized database such as a blockchain in which reliability information of external sources may be stored within a database on a blockchain ledger (Kamijoh, [0001]). 

Regarding claim 12, Mehedy, Shafagh and Kamijoh disclose the off-chain data sharing system of claim 11. 
Shafagh further discloses wherein the data stream hub is further configured to:
store network address information of the organization; (Shafagh, Sections 2.3-3.2, Pages 2-4 describe wherein the data stream hub is further configured to:
store network address information of the organization) and
compare originating address information of the received request with the stored network address information to check when the originating address information is matched with the stored network address information, (Shafagh, Sections 2.3-3.2, Pages 2-4 describe and compare originating address information of the received request with the stored network address information to check when the originating address information is matched with the stored network address information)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include wherein the data stream hub is further configured to: store network address information of the organization; and compare originating address information of the received request with the stored network address information to check when the originating address information is matched with the stored network address information. One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)

Claim 20 is ejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al (“Mehedy,” US 20190342084) Shafagh et al (“Shafagh,” “Towards Blockchain-based Auditable Storage and Sharing of IoT Data,” CCSW ’17, ACM, November 14, 2017, Pages 1-6) in view of Kamijoh et al (“Kamijoh,” US 20200110812) and further in view of Beck et al (“Beck,” US 20190173854). 

Regarding claim 20, Mehedy, Shafagh and Kamijoh disclose the off-chain data sharing system of claim 16. 
Shafagh further discloses the second storage nodes comprise a second storage node A and second storage node B having a sharing permission of the off-chain data; (Shafagh, Sections 2.3-3.2, Pages 2-4 describe the second storage nodes comprise a second storage node A and second storage node B having a sharing permission of the off-chain data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shafagh with
the method and system of Mehedy to include the second storage nodes comprise a second storage node A and second storage node B having a sharing permission of the off-chain data. One would have been motivated to provide a mechanism for access control for off-line storage (Shafagh, Page 3, Right Column, Access control)
Mehedy, Shafagh and Kamijoh fail to explicitly disclose the second data stream hub receives the off-chain data from the first data stream hub and transmits the off-chain data to the second storage node A; and the second storage node A, upon receiving the off-chain data from the second data stream hub, chunks the off-chain data, and stores in a distributed way each chunk in the second storage node B through the second data stream hub. 
However, in an analogous art, Beck discloses a second data stream hub receives off-chain data from a first data stream hub and transmits off-chain data to a second storage node A; (Beck, [0003]-[0007], [0034] & [0123], describes a second data stream hub receives off-chain data from a first data stream gateway [hub] and transmits off-chain data to a second storage node A)
and a second storage node A, upon receiving off-chain data from a second data stream hub, chunks off-chain data, (Beck, [0003]-[0007], [0034] & [0123], discloses and a second storage node A, upon receiving off-chain data from a second data stream hub, chunks off-chain data)
and stores in a distributed way each chunk in a second storage node B through a second data stream hub (Beck, [0003]-[0007], [0034], [0112] & [0123], discloses and stores in a distributed way each chunk in a second storage node B through a second data stream gateway [hub])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Beck with
the method and system of Mehedy, Shafagh and Kamijoh to include a second data stream hub receives off-chain data from a first data stream hub and transmits off-chain data to a second storage node A; and a second storage node A, upon receiving off-chain data from a second data stream hub, chunks off-chain data, and stores in a distributed way each chunk in a second storage node B through a second data stream hub  One would have been motivated to provide a decentralized information sharing network (Beck, [0019]). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439